DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claim 1 has been amended, claims 1-8 are pending, claims 5-8 have been withdrawn in previous Office action, and claims 1-4 are examined in this Office action. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/22 has been entered.
Terminal Disclaimer
7.         The terminal disclaimer filed on 01/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,745,609 has been reviewed and were approved on 01/25/22.  The terminal disclaimer has been recorded.

Priority
8.        This application is a CON of 15/944,007 04/03/2018 PAT 10745609; 15/944,007 is a CIP of 15/650,458 07/14/2017 ABN; 15/650,458 has PRO 62/362,099 07/14/2016.

Response to Amendment
9.        Applicant's amendment filed on 08/16/22, has been fully considered and entered. 

Response to Arguments
10.         Applicant's arguments with respect to rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 08/16/22, have been fully considered but are not persuasive. Applicants arguments regarding the specification para [0041]-[0045] has been considered but are not persuasive because Applicants specification does not provide proper guidance about the terms ‘more,’ or ‘less.’ For example, applicants specification para [0041]-[0045]) provides several values of density, crystallization temperature, and viscosities at 40 0F and still does not clarify what combinations to select, for instance, glycerol/sorbitol (70/30) have drastic differences in the TCT and the viscosity even at constant density or minor changes in the density value. 
         Regarding “Applicant respectfully reiterates that each of the properties associated with the terms “or more” and “or less” (i.e., density, true crystallization temperature, and viscosity) would not be understood as limitless values, because one of ordinary skill in the art reading the present application would know that these properties have limitations based on principles of chemistry and physics” (remarks page 6-7), a patentee can act as his own lexicographer to specifically define terms of a claim, in such a situation the written description must clearly redefine a claim term. However, Applicants specification does not clearly reflect the variables “more” or “less” associated with three features, e.g. density, true crystallization temperature, and Brookfield viscosity, for instance, glycerol/ sorbitol (70/30) have drastic differences in the TCT and the viscosity even at constant density or minor changes in the density value  (please See  tables in specification). As such no reasonable information or arguments set forth for the 112 rejection about the terms ‘more,’ or ‘less.’ However, the rejection states:  more,’ and ‘less,’ are not defined in the claim 1 so as to know the metes and bounds of the claim 1. ‘More’ or ‘less’ in some cases are interpreted as limitless or unknown values. Applicants specification does not provide proper guidance about the terms ‘more,’ or ‘less.’ For example, applicants specification para [0041]-[0045]) provides several values of density, crystallization temperature and viscosities at 40 0F and still does not clarify what combinations to select. Therefore, claim 1 is indefinite. Examiner suggests to importing the limitations from specification to clarify or simply delete terms ‘more,’ and ‘less.’ Accordingly, previous rejections are maintained. 
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.        Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 1 is indefinite for the following terms (or phrases): “density of 14 ppg or more,” “true crystallization temperature of 15 0F or less,” and “Brookfield viscosity of 200 cps or less.” However, terms ‘more,’ and ‘less,’ are not defined in the claim 1 so as to know the metes and bounds of the claim 1. ‘More’ or ‘less’ in some cases are interpreted as limitless or unknown values. Applicants specification does not provide proper guidance about the terms ‘more,’ or ‘less.’ For example, applicants specification para [0041]-[0045]) provides several values of density, crystallization temperature, and viscosities at 40 0F and still does not clarify what combinations to select. Therefore, claim 1 is indefinite. Examiner suggests to importing the limitations from specification to clarify or simply delete terms ‘more,’ and ‘less.’
         Claims 2-4 depends from rejected claim 1.
         Appropriate correction is required.

Allowable Subject Matter
13.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art is Mack (US 2018/0237679). 
           Claim 1 require a clear brine fluid comprising water, a halide salt, and from 8 to 20 wt%, based on the combined weight of the water and halide salt, of a crystallization suppressant blend comprising glycerol and a C4-6 alditol, wherein the weight ratio of the glycerol to the C4-6 alditol is higher than 50:50, up to 80:20, and wherein the clear brine fluid has a density of 14 ppg or more, a true crystallization temperature of 15°F or less, and a Brookfield viscosity of 200 cps or less at 40°F, using a #18 spindle at 60 rpm.
            Mack discloses a brine fluid having density of 14.2 lb/gal, comprising water, a halide salt such as calcium bromide and the crystallization point-suppressors such as the blend of sugar alcohol, e.g. alditol and polyol, e.g. glycerol, wherein alditol such as sorbitol, xylitol, or mannitol (para [0008], [0024], [0027], [0032], [0034]-[0035], [0039], examples, table 7). Mack further discloses the polyol, e.g. glycerol in an amount of between 0% by weight and 20% by weight, and the sugar alcohol in an amount of between 0.1% by weight and 30% by weight (para [0008], [0013], [0032], [0034]). Although, Mack discloses amounts of glycerol and sugar alcohol but does not reasonably satisfy the claimed limitations of the weight percentage of the crystallization suppressant blend and the weight ratio of glycerol and alditol. In absence of the claimed weight percentage and weight ratio of the crystallization suppressant blend the claimed true crystallization temperature at claimed viscosity cannot estimated. Closest prior art does not disclose or suggest claimed clear brine fluid. 
Conclusion
14.      Claims 1-4 are currently not allowed (please See 112 rejections).
15.       All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766